129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Sherman D. HAMPTON, Appellant.
No. 97-1731.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 12, 1997.Filed Oct. 14, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before BOWMAN, Circuit Judge, HENLEY, Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
Sherman D. Hampton appeals from a judgment of the district court1 entered after a jury found him guilty of conspiring to manufacture, manufacturing and attempting to manufacture methamphetamine, in violation of 21 U.S.C. §§ 841, 846.  We affirm.


2
While on patrol on April 15, 1996, shortly before midnight, deputy sheriff Mike Crocker saw a car with its trunk open in back of a storage shed and Deborah Floyd and Hampton standing in the open door to the shed.  When Crocker pulled up to the shed, Floyd threw a duffle bag in the car's trunk and got in the car.  Crocker approached Hampton and asked what he was doing at the shed.  Hampton became abusive, but gave Crocker his license, as did Floyd and Hampton's ex-wife, who was also in the car.  After conducting a license check, Crocker went back to the car and asked Hampton, who was then in the driver's seat, to step out of the vehicle.  Hampton refused and drove off.  Crocker and two other patrol cars pursued Hampton for about ten minutes before finally stopping the car and arresting Floyd and Hampton.  On searching Hampton, officers found a bag of methamphetamine, a receipt for $1206 worth of Mini-Thins, which is an ingredient used in the production of methamphetamine, and receipts for other items used in the manufacturing process.  On executing a search warrant on the shed, officers found two cases of Mini-Thins and a laboratory for manufacturing methamphetamine.


3
In addition to the testimony of Crocker and other officers involved in the arrest and search, at trial Floyd testified that she and Hampton had manufactured methamphetamine a couple of weeks before the arrest and that she was with Hampton when he purchased Mini-Thins, which they were going to use to make more methamphetamine.


4
Contrary to Hampton's arguments on appeal, there was overwhelming evidence to support the conspiracy, manufacturing, and attempt verdicts.


5
Accordingly, the judgment is affirmed.



1
 The Honorable Scott O. Wright, United States Senior District Judge for the Western District of Missouri